Citation Nr: 0700061	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  01-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
ankle disability.

2.  Entitlement to an initial compensable rating for 
onychomycosis. 

3.  Entitlement to service connection for chronic tonsillitis 
and strep throat. 

4.  Entitlement to service connection for chronic ear 
infections. 

5.  Entitlement to service connection for residual conditions 
from dislocation of the left small finger.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1999. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and noncompensable ratings for a right 
ankle disability and for onychomycosis; and that denied 
service connection for chronic tonsillitis and sore throat, 
chronic ear infections, and the residual conditions from a 
dislocation of the left small finger. 

In November 2003, the Board remanded the claims for 
procedural issues and, in August 2004, for further 
development.  The claims are now before the Board for 
adjudication.  

The issues of an initial compensable rating for onychomycosis 
and for service connection for chronic ear infections are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's right ankle exhibits mild pain at rest, 
increasing slightly with repetitive use and applied pressure.  
There is weakness and fatigability on repetitive use but with 
no additional limitation of motion and no loss of function.  
There is no edema, fracture, or pathology of any intrinsic 
ankle disorder. 

2.  The veteran's chronic tonsillitis and sore throat are not 
related to any aspect of service. 

3.  The veteran has a current disability of the left small 
finger that is related to an injury that occurred in service.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right ankle 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5270, 5271, 5272, 
5273, 5274 (2006). 

2.  The criteria for service connection for chronic 
tonsillitis and strep throat have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  The criteria for service connection for the residual 
conditions from dislocation of the left small finger have 
been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2001 and August 
2004; a rating decision in April 2000; a statement of the 
case in May 2001; and supplemental statements of the case in 
April 2002 and February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2005 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


Right Ankle Disability

The veteran injured his right ankle in service.  He contends 
that his disability is more severe and seeks a compensable 
rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Disabilities of the ankle are rated for limitation of motion.  
A 10 percent rating is warranted if limitation is moderate, 
and a 20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, DC 5271.  Ankylosis, malunion, 
astragalectomy, and arthritis are not indicated in this case; 
thus, rating criteria for those disabilities do not apply.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5270, 5272, 5273, 5274 
(2006).  For VA purposes, normal range of motion of the ankle 
is to 20 degrees of dorsiflexion and to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2006).

Service medical records show that the veteran fell and 
sustained a right ankle sprain in July 1992.  An examiner 
noted swelling and moderate pain but full range of motion.  
Neurological tests were normal, and there is no record of X-
rays.  The examiner prescribed ice packs, elevation, 
restricted duty, and analgesic medication.  After a follow-up 
examination five days later, there were no further complaints 
or treatment, and no ankle abnormalities were noted on the 
August 1999 discharge physical examination. 

In January 2000, a VA physician noted the veteran's reports 
of occasional right ankle pain without swelling or redness.  
Range of motion of the right ankle was 25 degrees 
dorsiflexion and 30 degrees plantar flexion with slight pain.  
The physician noted no edema, angulation, ankylosis, 
effusion, dislocation, or subluxation.  There were no 
constitutional symptoms of inflammatory arthritis.  He 
diagnosed recurrent right ankle pain.  He noted that the 
veteran was unable to run or drive an automobile; however, he 
also examined the veteran for other lower extremity and 
spinal disabilities.  The contribution of his ankle condition 
to his overall mobility limitation was not clear.  

In October 2001, the veteran was treated for a recent right 
ankle sprain.  The VA examiner noted a full range of motion 
with some pain on dorsiflexion.  He prescribed an ankle 
brace, rest, and medication.  There was no record of follow-
up treatment.   

In August 2004, a VA physician reviewed the claims file and 
noted the 1992 ankle injury.  He noted the veteran's reports 
of mild pain at rest with slight increase during activity.  
The veteran occasionally used a cane for support, although he 
also had back and leg disabilities.  Range of motion was 20 
degrees dorsiflexion, 30 degrees plantar flexion, and 20 
degrees inversion and eversion.  The examiner noted pain on 
the lateral ankle with pressure, but no pain in two other 
locations and no pain on motion.  X-rays showed no fracture 
or arthritis.  The examiner also noted no soft tissue 
calcification.  He stated that there was fatigability and 
lack of endurance with repetitive use but no reduction in 
limitation of motion and no indication of instability or 
incoordination.  He diagnosed chronic right ankle sprain with 
no evidence of an intrinsic ankle problem.  

The Board concludes that an initial compensable rating is not 
warranted.  The veteran has no significant limitation in 
range of motion.  A higher rating for mild pain, weakness, 
and fatigability is not warranted because there is no 
pathology for the symptoms and because there is no loss of 
ankle function that would equate to moderate limitation of 
motion.  The Board acknowledges the veteran's use of pain 
medication and overall mobility limitations with respect to 
lifting, running, kneeling, squatting and climbing noted in 
the August 2004 and other medical records.  However, the 
weight of evidence shows that the veteran's degenerative disc 
disease and shortened left leg, for which he is rated at 60 
and 20 percent respectively, are more dominant contributors 
to pain and immobility.  The Board finds that the veteran's 
condition more nearly approximates slight limitation of ankle 
motion, which is noncompensable, rather than moderate 
limitation of motion.

The weight of the credible evidence demonstrates that the 
veteran's right ankle disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Chronic Tonsillitis and Strep Throat

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran contends that he has chronic tonsillitis and 
strep throat that first manifested in service.  

An August 1989 enlistment physical examination showed no 
throat abnormalities.  Service medical records show that the 
veteran was treated for pharyngitis, tonsillitis, or upper 
respiratory infection with sore throat in January 1992, 
January 1993, December 1993, April 1994, August 1994, January 
1998, and October/November 1998.  Although strep throat was a 
possible diagnosis on two occasions, a strep infection was 
never confirmed.  Swollen or enlarged tonsils were noted on 
most occasions.  Penicillin was prescribed on three 
occasions.  Otherwise, treatment was with fluids, rest, and 
analgesic medication.  The August 1999 discharge physical 
examination was silent for any chronic throat inflammation 
condition and noted that the veteran's tonsillitis had 
resolved.  

In January 2000, a VA physician noted the veteran's reports 
of a recurrent sore throat in service and that the veteran 
had been advised to have his tonsils removed, but had 
declined the procedure.  The examiner noted no active 
infection or inflammation but did note that the tonsils were 
"massive."  In March 2001, a private physician treated the 
veteran for an upper respiratory infection and noted that 
both tonsils were enlarged.  He advised the veteran to get a 
tonsillectomy to avoid frequent throat and ear infections.  
VA treatment notes in February 2001, May 2001, and September 
2001 also show symptoms of sore throat or enlarged tonsils.  
The physician in May 2001 noted that the veteran's tonsils 
were "really big."  Antibiotics were not prescribed on 
these four occasions. 

In August 2004, a VA examiner reviewed the claims file and 
noted that he was the physician who conducted the January 
2000 and May 2001 examinations.  He noted the veteran's 
reports of continued recurrent sore throat.  He stated that 
the veteran "still has large tonsils" but did not note any 
inflammation or infection.  He further stated that the 
enlarged tonsils were a variant of normal, unlikely caused by 
any aspect of military service. 

The Board concludes that service connection for chronic 
tonsillitis and sore throat is not warranted.  The veteran 
did experience periodic episodes of throat inflammation 
caused by viral or bacterial infection in and after service.  
There is no evidence of a confirmed strep infection, although 
antibiotics were prescribed on some occasions.  In every 
other case, the condition resolved with rest, fluids, and 
common cold medications.  However, when examined on at least 
two occasions when no infection was present, physicians noted 
that the veteran has abnormally large tonsils, not due to 
military service, and advised the veteran to undergo a 
tonsillectomy.  He declined to do so.  The Board concludes 
that the veteran's recurrent tonsillitis is due to a 
developmental defect of abnormally large tonsils that is not 
a disease or injury for which service connection is 
warranted, and which is not shown to be due to his service or 
to any aspect of his service.  38 C.F.R. § 3.303 (b).  Even 
though an abnormal throat condition was not noted at the time 
of enlistment, clear and convincing evidence is of record to 
show that the veteran's large tonsils are not the result of 
disease or injury and are not related to military service. 
 
The weight of the credible evidence demonstrates that the 
veteran's recurrent tonsillitis is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Chronic Dislocation of the Left Small Finger

The veteran contends that he has residual conditions from the 
dislocation of his left small finger in service. 

In May 1996, the veteran dislocated his left small finger 
while playing basketball.  The dislocation was reduced and 
splinted.  X-rays were ordered but no results are of record.  
There was no further follow-up treatment in service.  The 
August 1999 discharge examination is silent for any chronic 
finger abnormality, and the veteran denied any broken bones 
in his concurrent medical history. 

In March 2003, a VA examiner reviewed the claims file and 
noted the dislocation of the left small finger in service.  
Although the examiner stated that X-ray results of the right 
small finger were normal, an X-ray report on the same day 
showed no boney abnormalities of the left small finger.  The 
examiner also noted that the veteran did not report pain in 
his right small finger.  On examination, the physician noted 
that the right small finger had a very slight limitation in 
extension but otherwise had no anatomical defects.  There was 
good finger opposition, no deficiency in function, and no 
limitations due to pain, fatigue, or weakness.  He diagnosed 
a slight decrease in full extension of the right small 
finger, post-dislocation.  It is not clear whether the 
examiner examined the wrong finger or made a typographical 
error. 

In August 2004, the Board remanded the claim for an 
examination and opinion on the etiology of any disability. 

In August 2004, a VA physician reviewed the claims file and 
the veteran's report that no X-rays were taken at the time of 
the injury to his left small finger in service.  He noted 
that the veteran could lift and grasp objects without 
difficulty. He experienced mild pain at rest with slight 
increase of pain with activity.  He took pain medication 
primarily for a back disability.  On examination, the left 
small finger showed a full range flexibility; however, there 
was a minus 10 degree limit to extension, lag of the proximal 
interphalangeal joint (PIP), and weakness of the distal 
interphalangeal joint (DIP).  The physician noted signs of a 
partial extensor tendon laxity, secondary to the dislocation, 
with associated changes of flexion, deformity of the PIP 
joint, and decreased extension of the DIP joint.  There was 
fatigue and weakness with repeated motion but no reduction in 
the range of motion.  X-rays showed slight narrowing of the 
PIP joint but no evidence of arthritis.  He stated that the 
problem with the finger flexion contracture is loss of 
extensor force and is directly related to the in-service 
injury.  

The Board concludes that service connection for residual 
conditions from a dislocation of the left small finger is 
warranted.  Service medical records show that the veteran 
injured his finger in service, and the August 2004 
examination found a residual disability.  The examiner 
reviewed the service medical records and stated that the 
disability was directly related to the in-service injury.  
Although the RO did not consider this evidence, readjudicate 
the claim, or provide a supplemental statement of the case as 
requested in the remand, the Board concludes that the veteran 
is not prejudiced by the Board's adjudication of this claim 
because the claim for service connection is granted.  


ORDER

A compensable rating for a right ankle disability is denied. 

Service connection for chronic tonsillitis and sore throat is 
denied. 

Service connection for the residual conditions from a 
dislocation of the left small finger is granted. 


REMAND

In August 2004, the Board remanded the claim for a 
compensable rating for onychomycosis for a medical 
examination and determination of the severity of the 
condition.  Onychomycosis is a fungal infection of the nail 
plate.  Davenport v. Brown, 7 Vet. App. 476, 477 (1995).  The 
veteran contends that he has the infection of the nails of 
his hands and feet.  

In August 2004, a VA examination of the veteran's right ankle 
and left small finger was conducted.  Although the veteran's 
finger and toenails may have been visible, the physician did 
not comment on the presence and severity of onychomycosis.  
The absence of a comment regarding this condition is not 
sufficient to show that an examination was performed and that 
no disease was present.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Concurrently, the Board also remanded the claim for service 
connection for chronic ear infections for a medical opinion 
on the etiology of the condition and a current examination, 
if required.  A VA examination was conducted and an opinion 
provided in August 2004.  However, the RO did not consider 
the evidence, readjudicate the claim, or provide a 
supplemental statement of the case as requested in the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran did not waive RO consideration of new evidence.  
38 C.F.R. § 20.1304 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of treatment records, 
if any, from the VA medical facility in 
Alexandria, Louisiana, pertaining to 
treatment of the veteran for 
onychomycosis of the hands and feet and 
for chronic ear infections from April 
2003 to the present.  Associate any 
records with the claims file. 

2.  Schedule the veteran for an 
examination of the veteran's nail disease 
(onychomycosis) of the hands and feet by 
an appropriate VA physician.  Provide the 
physician with the claims file and 
request that the examiner note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the severity of 
the veteran's onychomycosis.
 
3.  Then, readjudicate the claims for a 
compensable rating for onychomycosis and 
for service connection for chronic ear 
infection.  If either decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


